Case 1:19-cv-23199-BB Document 1 Entered on FLSD Docket 08/01/2019 Page 1 of 10



                                     UNITED STATES DISTRICT
                                         COURT FOR THE
                                      SOUTHERN DISTRICT OF
                                            FLORIDA

                                                CASE NO.:


 WINDY LUCIUS,

                  Plaintiff,

 v.


 J.C. PENNEY CORPORATION, INC.,

                  Defendant.


 __________________________________/


                                          COMPLAINT FOR
                                           DAMAGES AND
                                        INJUNCTIVE RELIEF

             Comes now Windy Lucius, (“Plaintiff”) by and through her undersigned counsel,

      hereby files this complaint and sues Defendant, J.C. PENNEY CORPORATION, INC., a

      foreign corporation doing business in Florida and alleges as follows:



                                          INTRODUCTION

             1.      Plaintiff Windy Lucius brings this action individually against J.C. PENNEY

      CORPORATION, INC., (“Defendant”), alleging violations of Title III of the Americans with

      Disabilities Act, 42 U.S.C. § 12101 et seq., (hereinafter, “ADA”).
Case 1:19-cv-23199-BB Document 1 Entered on FLSD Docket 08/01/2019 Page 2 of 10



          2.      Plaintiff is a blind individual. She is young, social and involved. She has been

   blind for the past nine years. She uses the internet to help her navigate a world of goods,

   products and services like the sighted. She brings this action against Defendant for offering

   and maintaining an mobile application (software that is intended to run on mobile devices

   such as phones or tablet computers) that is not fully accessible and independently usable by

   visually impaired consumers. The mobile application at issue is available through the Apple

   “app store” for download and installation on Apple devices. (hereinafter, “app”). Defendant

   developed the app and made it available to millions of phone and tablet users in the Apple

   app store.

          3.       Defendant offers its app to the general public from which it sells a variety of

   products ranging from clothing to curtains. Defendant’s apps allow mobile device users to

   shop on a mobile platforms through a connection to Wi-Fi or cellular data so that users can

   make purchases, locate stores, and explore product offerings on the go. As such, Defendant

   has subjected itself to the ADA because Defendant’s app is offered as a tool to promote,

   advertise and sell its products from its brick and mortar stores, which are places of public

   accommodation. As a result, the app must interact with Defendant’s stores and the public,

   and in doing so must comply with the ADA, which means it must not discriminate against

   individuals with disabilities and may not deny full and equal enjoyment of the goods and

   services afforded to the general public.

          4.      Blind and visually impaired consumers must use the assistive technology on

   the iPhone to access app content. The app must be designed and programmed to work with

   the assistive technology available on the iPhone. Defendant’s app, however, contains digital

   barriers which limit the ability of blind and visually impaired consumers to access it, even
Case 1:19-cv-23199-BB Document 1 Entered on FLSD Docket 08/01/2019 Page 3 of 10



   with Apple’s assistive technology.

          5.      Defendant’s app does not properly interact with Apple’s assistive technology

   in a manner that will allow the blind and visually impaired to enjoy the app, nor does it

   provide other means to accommodate the blind and visually impaired.

          6.      Plaintiff has downloaded and patronized Defendant’s app in the past and

   intends to continue to patronize Defendant’s app. She would like to be able to pre-shop

   Defendant’s merchandise and learn about sales or discounts before going to Defendant’s brick

   and mortar location. However, unless Defendant is required to eliminate the access barriers at

   issue and required to change its policies so that access barriers do not reoccur on Defendant’s

   app, Plaintiff will continue to be denied full and equal access to the app as described and will

   be deterred from fully using Defendant’s app or shopping at the physical locations.

          7.      The ADA expressly contemplates the type of injunctive relief that Plaintiff

   seeks in this action. The ADA provides, in part:

          [i]n the case of violations of . . . this title, injunctive relief shall include an order
          to alter facilities to make such facilities readily accessible to and usable by
          individuals with disabilities . . . Where appropriate, injunctive relief shall also
          include requiring the . . . modification of a policy . . .

   42 U.S.C. § 12188(a)(2).

          8.      Therefore, Plaintiff seeks a declaration that Defendant’s app violates federal

   law as described and an injunction requiring Defendant to modify its app so that it is fully

   accessible to, and independently usable by, blind or visually impaired individuals. Plaintiff

   further requests that the Court retain jurisdiction of this matter for a period to be determined

   to ensure that Defendant comes into compliance with the requirements of the ADA and to

   ensure that Defendant has adopted and is following an institutional policy that will, in fact,

   cause Defendant’s app to remain in compliance with the law.
Case 1:19-cv-23199-BB Document 1 Entered on FLSD Docket 08/01/2019 Page 4 of 10



                                   JURISDICTION AND VENUE

           9.      This Court has federal question jurisdiction pursuant to 28 U.S.C. §1331 and 42

   U.S.C. § 12188.

           10.     Plaintiff’s claims asserted herein arose in this judicial district and Defendant

   does substantial business in this judicial district where it has several physical locations.

           11.     Venue in this judicial district is proper under 28 U.S.C. § 1391(b)(1) and (2)

   in that this is the judicial district in which Defendant resides, and in which a substantial part

   of the acts and omissions giving rise to the claims occurred.

           12.     This Court has personal jurisdiction over J.C. PENNEY CORPORATION,

   INC. pursuant to, inter alia, Florida’s long arm statute F.S. § 48.193, in that Defendant: (a)

   operates, conducts, engages in, and/or carries on a business or business ventures (s) in

   Florida and/or has an office or agency in Florida; (b) has committed one or more tortious

   acts within Florida; (c) was and/or is engaged in substantial and not isolated activity within

   Florida; and/or (d) has purposely availed itself of Florida’s laws, services and/or benefits

   and therefore should reasonably anticipate being hailed into one or more of the courts within

   the State of Florida.



                                               PARTIES

           13.     Plaintiff, Windy Lucius, is and, at all times relevant hereto, was a resident of

   the State of Florida. Plaintiff is and, at all times relevant hereto, has been legally blind and is

   therefore a member of a protected class under the ADA, 42 U.S.C. § 12102(2) and the

   regulations implementing the ADA set forth at 28 CFR §§ 36.101 et seq.

           14.     Defendant J.C. PENNEY CORPORATION, INC. owns, operates and
Case 1:19-cv-23199-BB Document 1 Entered on FLSD Docket 08/01/2019 Page 5 of 10



   maintains a store called J.C. PENNEY, in Miami-Dade County, Florida. Defendant’s store

   sells clothing, homeware and other goods to the public. Defendant also offers those items to

   the public through its app. Defendant’s store and accompanying app work collectively and

   are public accommodations pursuant to 42 U.S.C. § 12181(7)(E).

                                              FACTS

          15.     Defendant owns, operates and controls an app from which it sells clothing,

   homeware and other goods. They sell those same goods from their corresponding brick and

   mortar stores. Defendant’s app also helps users locate stores, view pricing and specials, shop

   for clothing and accessories, and a variety of other functions. Plaintiff has shopped with

   Defendant and enjoys the clothing and goods that it sells.

          16.     Defendant’s app is a nexus to a place of public accommodation pursuant to

   42 U.S.C. § 12181(7)(E). Therefore, under the ADA, Defendant must ensure that individuals

   with disabilities have access to full and equal enjoyment of the goods and services offered

   on its app.

          17.     Blind and visually impaired individuals may access apps by using

   accessibility features in conjunction with screen reader software that converts text to audio.

   Screen reader software provides the primary method by which a visually impaired person

   may independently use the internet. Unless the app is designed to be accessed with screen

   reader software, visually impaired individuals are unable to fully access app and the

   information, products, and services available through the app.

          18.     The international app standards organization, W3C, has published WCAG 2.1

   AA (Version 2.0 of the Web Content Accessibility Guidelines). WCAG 2.1 AA provides

   widely accepted guidelines for making apps accessible to individuals with disabilities and
Case 1:19-cv-23199-BB Document 1 Entered on FLSD Docket 08/01/2019 Page 6 of 10



   compatible with screen reader software. These guidelines have been endorsed by the United

   States Department of Justice and numerous U.S. District Courts.

           19.     Plaintiff is legally blind and uses VoiceOver screen reader software

   (hereinafter, “Plaintiff’s software”) in order to access app content. Plaintiff’s software is

   the most popular screen reader software utilized worldwide by visually impaired

   individuals for Apple tablets and phones.

           20.     Despite several attempts, Defendant’s app did not integrate with Plaintiff’s

   software, nor was there any function within the app to permit access for visually impaired

   individuals through other means. Her shopping attempts were rendered futile because the

   app was inaccessible. Therefore, Plaintiff was denied the full use and enjoyment of the

   goods and services available on Defendant’s app as a result of access barriers on the app.

           21.     Defendant’s app does not meet the WCAG 2.1 AA level of accessibility.

           22.     By failing to adequately design and program its app to accurately and

   sufficiently integrate with VoiceOver, Defendant has discriminated against Plaintiff and

   others with visual impairments on the basis of a disability by denying them full and equal

   enjoyment of the app, in violation of 42 U.S.C. § 12182(a) and C.F.R. § 36.201.

           23.     As a result of Defendant’s discrimination, Plaintiff was unable to use

   Defendant’s app and suffered an injury in fact including loss of dignity, mental anguish and

   other tangible injuries.

           24.     The barriers on the app have caused a denial of Plaintiff’s full and equal access

   multiple times in the past, and now deter Plaintiff from attempting to use Defendant’s app.

           25.     If Defendant’s app were accessible, Plaintiff could independently research,

   review and purchase clothing and accessories from Defendant’s stores online, as well as
Case 1:19-cv-23199-BB Document 1 Entered on FLSD Docket 08/01/2019 Page 7 of 10



   utilize the other functions on the app.

          26.      Plaintiff believes that although Defendant may have centralized policies

   regarding the maintenance and operation of its app, Defendant has never had a plan or

   policy that is reasonable calculated to make its app fully accessible to, and independently

   usable by, people with visual impairments.

          27.      Without injunctive relief, Plaintiff and other visually impaired individuals will

   continue to be unable to independently use Defendant’s app in violation of their rights under

   the ADA.

                                         SUBSTANTIVE VIOLATION

                                (Title III of the ADA, 42 U.S.C. § 12181 et seq.)

          28.      The allegations contained in the previous paragraphs are incorporated

   by reference.

          29.      Section 302(a) of Title III of the ADA, 42 U.S.C. § 12101 et seq., provides:

   “No individual shall be discriminated against on the basis of a disability in the full and equal

   enjoyment the goods, facilities, privileges, advantages or accommodations of any place of

   public accommodation by any person who owns, leases (or leases to), or operates a place of

   public accommodation.” 42 U.S.C. § 12182(a).

          30.      Defendant’s stores and accompanying app are public accommodations within

   the definition of Title III of the ADA, 42 U.S.C. § 12181(7)(E).

          31.      Under Section 302(b)(2) of Title III of the ADA, it is unlawful

   discrimination to deny individuals with disabilities the opportunity to participate in or

   benefit from the goods, services, facilities, privileges, advantages or accommodations of

   an entity. 42 U.S.C. § 12182(b)(1)(A)(i).
Case 1:19-cv-23199-BB Document 1 Entered on FLSD Docket 08/01/2019 Page 8 of 10



          32.     Under Section 302(b)(2) of Title III of the ADA, it is unlawful discrimination

   to deny individuals with disabilities the opportunity to participate in or benefit from the goods,

   services, facilities, privileges, advantages or accommodations, which is equal to the

   opportunities afforded to other individuals. 42 U.S.C. § 12182(b)(1)(A)(ii).

          33.     Under Section 302(b)(2) of Title III of the ADA, unlawful discrimination

   also includes, among other things:

          a failure to make reasonable modifications in policies, practices or procedures, when
          such modifications are necessary to afford such goods, services, facilities, privileges,
          advantages or accommodations to individuals with disabilities, unless the entity can
          demonstrate that making such modifications would fundamentally alter the nature of
          such goods, services, facilities, privileges, advantages or accommodations; and a
          failure to take such steps as may be necessary to ensure that no individual with a
          disability is excluded, denied services, segregated or otherwise treated differently than
          other individuals because of the absence of auxiliary aids and services, unless the entity
          can demonstrate that taking such steps would fundamentally alter the nature of good,
          service, facility, privilege, advantage or accommodation being offered or would result
          in an undue burden.

   42 U.S.C. § 12182(b)(2)(A)(ii) (iii); see also 28 C.F.R. § 36.303(a).

          34.     Title III requires that “[a] public accommodation shall furnish appropriate

   auxiliary aids and services where necessary to ensure effective communication with

   individuals with disabilities.” 28 C.F.R. § 36.303(c)(1). The regulations set forth numerous

   examples of “auxiliary aids and services,” including “…accessible electronic and

   information technology; or other effective methods of making visually delivered materials

   available to individuals who are blind or have low vision.” 28 C.F.R. § 36.303(b).

          35.     The acts alleged herein constitute violations of Title III of the ADA, and the

   regulations promulgated thereunder. Plaintiff, who is legally blind and has a disability that

   substantially limits the major life activity of seeing within the meaning of 42 U.S.C. §§

   12102(1)(A) and (2)(A), has been denied full and equal access to Defendant’s app. Plaintiff
Case 1:19-cv-23199-BB Document 1 Entered on FLSD Docket 08/01/2019 Page 9 of 10



   has not been afforded the goods, services, privileges and advantages that are provided to

   other patrons who are not disabled, and/or has been provided goods, services, privileges and

   advantages that are inferior to those provided to non-disabled persons. These violations are

   ongoing as Defendant has failed to make any prompt and equitable changes to its app and

   policies in order to remedy its discriminatory conduct.

          36.     Pursuant to 42 U.S.C. 12188 and the remedies, procedures and rights set forth

   and incorporated therein, Plaintiff, on behalf of herself and on behalf of others similarly

   situated requests relief as set forth below.



                                    PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, on behalf of herself and others similarly situated prays for:

          a.      A Declaratory Judgment that at the commencement of this action Defendant
                  was in violation of the specific requirements of Title III of the ADA described
                  above, and the relevant implementing regulations of the ADA, in that
                  Defendant took no action that was reasonably calculated to ensure that its app
                  is fully accessible to, and independently usable by, blind individuals;

          b.      A permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28 CFR §
                  36.504 (a) which directs Defendant to take all steps necessary to brings its app
                  into full compliance with the requirements set forth in the ADA, and its
                  implementing regulations, so that its app is fully accessible to, and
                  independently usable by, blind individuals, and which further directs that the
                  Court shall retain jurisdiction for a period to be determined to ensure that
                  Defendant has adopted and is following an institutional policy that will in fact
                  cause Defendant to remain fully in compliance with the law;

          c.      Payment of costs of suit;

          d.      Payment of reasonable attorneys’ fees, pursuant to 42 U.S.C. § 12205 and 28
                  CFR § 36.505; and,

          e.      The provision of whatever other relief the Court deems just, equitable
                  and appropriate.
Case 1:19-cv-23199-BB Document 1 Entered on FLSD Docket 08/01/2019 Page 10 of 10




                                     Respectfully submitted,

                                     /s/ J. Courtney Cunningham
                                     J. Courtney Cunningham, Esq.
                                     J. COURTNEY CUNNINGHAM, PLLC
                                     FBN: 628166
                                     8950 SW 74TH Court, Suite 2201
                                     Miami, FL 33156
                                     T: 305-351-2014
                                     cc@cunninghampllc.com
